Title: To Thomas Jefferson from Alexander J. Dallas, 5 September 1808
From: Dallas, Alexander J.
To: Jefferson, Thomas


                                                
                            Sir.
                            Phila. 5. Sept. 1808.
                        

                        Complying with your request, I transmit to you exemplifications of the Judgments against the Lowries; and return the papers, that accompanied your letter of the 27th. Ult.
                  I have the honor to be, Sir, Yr. mo. obed Sert.
                        
                            A. J. Dallas
                     
                        
                    